Citation Nr: 0509887	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher rating for service-connected 
degenerative joint disease of the left knee, status post 
medial meniscectomy, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Thomas P. Deberry, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from February 1962 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

At the travel board hearing held in October 2004 before the 
undersigned Veterans Law Judge, it was agreed upon that the 
record would be held open for an additional 60 days to allow 
the veteran and his attorney to supplement the claims file 
with any missing or outstanding evidence they deemed 
pertinent to the veteran's claim.  In January 2004, the Board 
received from the RO additional evidence (a private treatment 
record dated in October 2004 from Dr. M.S.) submitted by the 
veteran's attorney accompanied by a signed waiver by the 
attorney of the right to initial consideration of the new 
evidence by the RO.  See Board of Veterans' Appeals:  
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53,807 (September 3, 2004) (to be codified at 38 C.F.R. 
§§ 19.9, 20.1304(c)).  Accordingly, the Board will consider 
the new evidence in the first instance, and as explained to 
the veteran and his attorney at the hearing, a de novo review 
of all the evidence of record will be conducted.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's left knee 
disability does not more nearly approximate the criteria for 
a compensable rating under the applicable diagnostic codes 
for rating limitation of knee motion even with consideration 
of any  additional functional loss due to pain, weakness, 
lack of endurance, fatigue, or incoordination; the medical 
evidence shows that the veteran's left knee disability is not 
manifested by ankylosis, nonunion or malunion of the tibia 
and fibula, or recurrent subluxation or lateral instability.

3.  The medical evidence shows that the veteran's left knee 
disability is manifested by locking, painful catching, 
effusion, clicking, and crepitus, and requires regular 
injections for pain as well as the use of a cane and brace; 
surgery has been recommended (including a left knee 
replacement) and physicians have ordered modification of 
certain physical activities.   

4.  The medical evidence shows that the veteran's left knee 
disability is manifested by limitation of motion that is 
noncompensable under the applicable diagnostic codes for 
rating limitation of motion, but it is accompanied by 
objectively demonstrated pain, tenderness, and swelling.  

5.  The medical evidence shows no neurologic manifestations 
associated with and attributable to the left knee disability; 
the medical evidence shows no clinical findings associated 
with the residual scar of the left knee that support a 
compensable evaluation under the applicable old and amended 
schedules for rating skin disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 20 
percent, and no more, for degenerative joint disease of the 
left knee, status post medial meniscectomy have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 4.118, 
4.124a, Diagnostic Codes 5258, 5259 (2004). 

2.  The schedular criteria for a separate rating of 10 
percent, and no more, for painful limitation of left knee 
motion have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in June 2002, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The June 2002 VCAA notice specifically 
instructed the veteran to complete, sign, and return the 
enclosed VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
for each doctor or hospital where he was treated.  The VCAA 
notice asked the veteran to inform VA of any additional 
information or evidence that he might want VA to try to 
obtain for him.  Lastly, the VCAA notice advised the veteran 
that he was scheduled for a VA examination in connection with 
his claim for an increased rating.  Thus, the Board finds 
that the VCAA notice provided the veteran with adequate 
notice as to the information and evidence necessary to 
substantiate his claim that his service-connected left knee 
disability had increased in severity, including notice of as 
between VA and the veteran, who was responsible for procuring 
the evidence relevant to the claim.

The Board acknowledges that the June 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, the RO asked the veteran 
for all the information and evidence necessary to 
substantiate the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2002 rating decision and October 2003 Statement of the Case 
(SOC) issued by a Decision Review Officer, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the denial.  The 
SOC provided the veteran with notice of all of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a knee examination through QTC Medical 
Services in June 2002.  The RO obtained current treatment 
records identified by the veteran from the Atlanta VA Medical 
Center in Decatur, Georgia.  Private treatment records 
identified by the veteran from Drs. C.S., K.S.R., and R.V.N. 
have also been associated with the claims file.  
The RO scheduled the previously mentioned travel board 
hearing held in October 2004.  As agreed upon, the veteran 
and his attorney were permitted time to review the claims 
file after the hearing for purposes of identifying any 
missing records, including VA treatment records.  Neither the 
veteran nor his attorney has made the Board aware of any 
outstanding evidence relevant to the veteran's appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.


II.  	Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5010 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).
When however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and there are occasional incapacitating 
exacerbations.  Id.   The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1) (2004).  The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R.           § 4.71a, 
Diagnostic Code 5003, Note (2) (2004).  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2004).  Where there is flexion between 20 and 45 
degrees, a 50 percent evaluation is warranted.  Id.  Where 
flexion is between 10 and 20 degrees, a 40 percent evaluation 
is warranted.  Id.  Where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  Id.  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability, and a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent evaluation is provided; with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided; and with slight knee or ankle disability, a 10 
percent evaluation is provided.  Id.  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).


III.	Procedural History and Evidence

In a May 1998 rating decision, the RO granted service 
connection for a left knee disability and assigned a 10 
percent evaluation under Diagnostic Codes 5010-5259 effective 
September 18, 1995.  In May 2002, the veteran filed the 
instant claim for an increased disability rating.  The 10 
percent evaluation remains in effect.  

For review is medical evidence that shows the degree of the 
veteran's left knee disability up to one year prior to the 
filing of the instant claim in May 2002, and thereafter to 
date.  

Private medical records from Drs. B.T. and R.C.G. dated in 
January 2002 showed 
that the veteran presented with complaints of left knee pain, 
locking, swelling, and bruising.  Dr. B.T. noted that the 
veteran reported that he was supposed to have knee 
replacement surgery at VA.  The examination revealed pain on 
flexion of the knee.  There was also mild swelling and 
positive clicking.  The knee was stable.  Distal "CSM" was 
positive.  Dr. B.T. noted that the x-ray revealed 
degenerative joint disease.  More specifically, radiologist 
Dr. R.C.G. noted an impression of early osteoarthritis and no 
acute findings.

Private medical records from Dr. C.S. dated from February 
2002 to May 2002   included a February 2002 magnetic 
resonance imaging (MRI) scan that revealed 
the following in the opinion of the interpreter:  lateral 
meniscectomy; lateral compartment degenerative arthropathy; 
one-centimeter loose body in the posterior 
aspect of the lateral compartment; patellofemoral 
degenerative arthropathy; and 
nodular lesion adjacent to the posterior cruciate ligament 
insertion (the interpreter then noted that the synovial 
hypertrophy and ganglion cyst were more likely than a loose 
body).  The MRI report was also significant for noting that 
the veteran's fabella was triangular in configuration and lay 
closely apposed to the posterior surface of the lateral 
femoral condyle where the cartilage was thinned-which the 
interpreter noted might create a pain and locking sensation.  
It was further noted that the cruciate and collateral 
ligaments were normal.  A May 2002 report showed that the 
veteran complained of catching and locking of his left knee.  
Dr. C.S. reported that the veteran indicated that he would 
like to undergo arthroscopic surgery in the hope that this 
would alleviate some, if not all, of his symptoms.  Dr. C.S. 
noted that the physical examination revealed good quad and 
hamstring musculature.  There was a well-healed lateral scar 
about the knee.  The knee joint was dry and stable.  It was 
"exquisitely" tender along the medial joint line.  X-rays 
revealed early osteoarthritis of the medial, lateral, and 
patellofemoral compartments.  Dr. C.S. diagnosed instability 
of the left knee secondary to 
osteoarthritis of the left knee, suspect possible medial 
meniscus tear, and loose 
body.  

The June 2002 QTC examination report showed that the veteran 
complained of "very intense pain" in the left knee.  He 
complained that he experienced locking and 
giving away in his left knee.  The QTC examiner observed that 
the veteran had a 
normal posture, but he placed slightly more weight on his 
right side.  The physical examination revealed lower 
extremity length of 100 centimeters bilaterally.  The QTC 
examiner noted that the knee examination was normal except 
for some mild swelling on the medial side of the left knee.  
There was no tenderness to palpation. The veteran had a 10-
centimeter skin-colored non-disfiguring scar on the left 
lateral knee.  Flexion was to 135 degrees on the right and to 
120 degrees on the left secondary to stiffness and pain.  
Extension was to 0 degrees, bilaterally.  He had a negative 
anterior drawer and McMurray's sign, bilaterally.  The QTC 
examiner noted that the veteran wore a left knee brace and he 
occasionally used a cane.  The QTC examiner indicated that x-
rays of the left knee revealed "moderate" degenerative 
changes.  The QTC examiner diagnosed "mild" degenerative 
joint disease of the left knee with decreased range of 
motion.  

A private medical record dated in June 2002 from Dr. C.S. 
noted that the veteran 
complained of pain, swelling, catching, popping, and giving 
away.  Objective findings noted were painful patellar-femoral 
catch, dry knee, and diffuse tenderness.  Dr. C.S. noted that 
the veteran was awaiting clearance for surgery by a 
cardiologist for arthroscopy of the left knee with 
arthroplasty and open lateral release.

VA treatment records dated from May 2002 to August 2003 
included a November 2002 record that noted that the veteran 
was seen for left knee pain.  It was noted that the veteran 
was scheduled for arthroscopy of the left knee but surgery 
was discontinued secondary to several factors including 
cardiac issues.  The physical examination revealed tenderness 
in the left knee joint line; the medial line was most 
impressive.  The examiner noted a negative knee exam for 
ligamentous injury.  The examiner indicated that a January 
2002 x-ray of the left knee revealed moderate to severe 
osteoarthritis.  No knee effusion was noted.  The examiner 
administered a left knee injection.  The examiner noted an 
assessment of left knee osteoarthritis, status post 
injection.  The examiner added that the veteran might be a 
candidate for evaluation by orthopedics for possible left 
knee replacement in the future.  

A February 2003 record showed that the veteran was seen for 
left knee pain.  The veteran reported that he had almost two 
months of relief of knee pain but in the last two weeks the 
pain returned.  The physical examination revealed bony 
osteoarthritis changes to palpation.  There was no effusion 
and warmth.  There was crepitus and pain with extremes of 
range of motion.  The ligaments were all intact to testing.  
The examiner administered another knee injection.  The 
examiner noted an assessment of left knee osteoarthritis-
tricompartmental per x-ray.  It was noted that the veteran 
was trying to put off surgery as long as possible.  The 
veteran was instructed on proper cane use (the examiner noted 
that the veteran was using it in the wrong hand), and the 
veteran was encouraged to stay active, exercise, and 
strengthen his muscles.  

A July 2003 record showed that the veteran received another 
injection.  An August 2003 record showed that the veteran was 
seen for the second of a series of three injections.  The 
examiner reported that the veteran used a cane for 
ambulation, but he did not always use it.  The physical 
examination revealed a healed surgical incision and the knee 
was diffusely edematous.  There was no joint line tenderness 
and the Lachmanns test was negative.  On neurological 
examination, strength in the lower extremities, bilaterally, 
was 5/5.  Sensation was grossly intact in the lower 
extremities, bilaterally.  Symmetric reflexes in the lower 
extremities, bilaterally, were 1+.  The assessment was 
osteoarthritis.  Another August 2003 record noted that the 
veteran indicated that he was receiving some relief with the 
injections.  Lastly, an August 2003 record showed that the 
veteran received his third in a series of three injections.  
The physical examination revealed that the veteran's strength 
was 5/5.  Sensation was within normal limits.  There was a 
healed old incision, but there was no erythema or effusion.       

Private medical records from Dr. K.S.R. dated from August 
2003 to September 2003 noted no pertinent medical findings.

Private medical records from Dr. R.V.N. dated from March 2003 
to June 2003 showed that in March 2003, the veteran 
complained of left knee pain.  The veteran also complained of 
difficulty walking, standing, managing stairs, and getting up 
from a seated position.  Dr. R.V.N. noted that the physical 
examination revealed a limping gait.  The left knee showed 
effusion, varus deformity, and a well-healed surgical scar.  
Extension "lag" was to 5 degrees.  Flexion was to 
approximately 120 degrees.  The McMurray's test was negative; 
the grinding test was positive.  There was crepitus on 
patellofemoral movement.  Lachman's test was negative.  Dr. 
R.V.N. reported that x-rays revealed severe degenerative 
changes, complete obliteration of the lateral joint space, 
and tri-compartmental arthritis with osteophyte formation and 
narrowed joint space.  Dr. R.V.N. diagnosed degenerative 
arthritis and post-traumatic arthritis of the left knee.  Dr. 
R.V.N. recommended that the veteran limit his kneeling, 
squatting, and stair climbing.  Dr. R.V.N. maintained that 
the veteran's long-term prognosis was poor and as the 
veteran's symptoms 
progressed, he would need to consider total knee 
arthroplasty.  

An April 2003 record noted that the veteran experienced some 
improvement, although he continued to have pain and 
difficulty walking.  Dr. R.V.N. recommended that if the 
veteran's knee symptoms persisted, the veteran might need to 
consider (1) distal femoral osteotomy to decompress the 
lateral compartment, (2) lateral uni-condylar arthroplasty, 
or (3) total knee arthroplasty.  A June 2003 record noted 
that the veteran reported that he had an improvement in his 
symptoms, that overall he was doing well, and that he had no 
significant pain.  Dr. R.V.N. noted that the pain was 
activity related, aggravated by kneeling, squatting, and with 
weightbearing.  Dr. R.V.N. maintained that orthopedically, 
the veteran was significantly unchanged.  Dr. R.V.N. 
diagnosed degenerative arthritis of the left knee.  Dr. 
R.V.N. opined that the veteran's prognosis was fair to 
guarded.  Dr. R.V.N. noted that the veteran was advised of 
various treatments for his knee; the veteran elected to 
continue with supportive care.  Dr. R.V.N. reported that he 
then advised the veteran of the use of anti-inflammatories, 
"active range of motion," and activity modifications of 
kneeling, squatting, and stair climbing. 

Another June 2003 record showed that Dr. R.V.N. further 
advised the veteran of the treatment options of 
arthroplasties or femoral osteotomy, which Dr. R.V.N. noted 
might provide the veteran with temporary relief.  Dr. R.V.N. 
then indicated that these treatment options would be 
supplemented with arthroscopic debridement as well as a 
recommended continuance on a course of management of anti-
inflammatories with activity modifications.  Dr. R.V.N. 
reported that based on the veteran's clinical condition, he 
was limited from engaging in prolonged standing and prolonged 
walking.  Dr. R.V.N. maintained that the veteran could only 
return to work with modifications for limiting prolonged 
standing and walking, as well as limiting his kneeling, 
squatting, and climbing with elimination of any unprotected 
heights. 

A private medical record dated in October 2004 from Dr. M.S. 
showed that the veteran was seen for a follow-up concerning 
his osteoarthritis of the knee.  Dr. M.S. noted that the 
veteran complained of pain mostly on the outside of his knee.  
Dr. M.S. reported that the physical examination revealed a 
well-healed scar over the lateral aspect of the veteran's 
knee from his previous meniscal resection.  Dr. M.S. 
indicated that the veteran had pain over the lateral joint 
line and he had very mild pain over the medial joint line.  
He had "a 5-degree flexion contracture" and positive 
patellofemoral crepitus.  There was also mild effusion.  Dr. 
M.S. reported that radiographs revealed moderate to severe 
osteoarthritis of the left knee of the 


lateral compartment with severe patellofemoral arthritis.  
Dr. M.S. noted an impression of osteoarthritis of the left 
knee.  Dr. M.S. indicated that the veteran was given an 
injection during the visit.  Dr. M.S. maintained that the 
veteran might ultimately benefit from total knee replacement.  

At the travel board hearing, the veteran's attorney 
maintained that the veteran's pain was not contemplated in 
the currently assigned disability rating and that pain would 
support a higher rating.  (Transcript (T) 10)  The veteran 
testified that he experienced instability [his knee goes out 
when he twists to the left], pain, and swelling of the left 
knee with activity or movement.  (T. 12, 24)  The veteran 
maintained that he used a knee brace all the time.  (T. 13)  
The veteran described episodes in which his knee would give 
out and he would start to fall, but he would catch himself in 
time on the ground.  (T. 15, 17)  The veteran testified that 
he received injections for the pain.  (T. 18-19)  The veteran 
indicated that he had seen Dr. M.S. for his left knee 
approximately three times in 2004.  (T. 21-22)  When asked 
how far forward the veteran could extend his knee "if 
straight out was zero degrees," the veteran confirmed that 
as he approached zero extension, he would experience pain.  
(T. 24-25)  When asked if the veteran was sitting down and 
his foot was on the floor at 90 degrees would he able to flex 
his knee to 90 degrees, he initially confirmed that he could 
do that movement by force with occasional pain and catching, 
but then he explained that he seldom did that movement-
rather, he "keep[s] it out."  (T. 25-27)  The veteran 
demonstrated that he could sit back in his chair and extend 
the leg to "180 degrees" through force and pain; 
afterwords, he confirmed that he experienced some aching with 
the demonstrated movement.  (T. 27-28)  The veteran testified 
that he had a high pain tolerance.  (T. 29)  The veteran 
reported that he could walk with a cane about 300 yards and 
then the pain would start.  (T. 30)  The veteran reported 
that climbing stairs was painful.  (T. 30)  The veteran 
contended that he was entitled to at least a 20 percent 
rating.  (T. 33) 





IV.	Analysis
 
The veteran's service-connected degenerative joint disease of 
the left knee, status post medial meniscectomy is currently 
assigned a single rating of 10 percent under Diagnostic Codes 
5010-5259.  

In regard to Diagnostic Code 5259, the Board notes that a 10 
percent rating is the maximum schedular rating available 
there under.  

In regard to Diagnostic Code 5010, as noted earlier, ratings 
there under are based on the limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  The veteran's demonstrated 
range of left knee motion at the June 2002 QTC examination 
and Dr. R.V.N.'s March 2003 examination did not meet the 
criteria for a compensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  Moreover, none of the 
examiners or examinations identified any degree of additional 
functional loss due to pain, weakness, lack of endurance, 
fatigue, or incoordination that further limited the veteran's 
range of motion in the left knee such that a compensable 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261 would be warranted.  For example, August 2003 VA 
treatment records noted that strength testing in the lower 
extremities was normal at 5/5.  Pain on motion, however, was 
objectively demonstrated on examinations conducted in January 
2002 by Dr. B.T., in June 2002 by the QTC examiner, and in 
February 2003 by a VA examiner.  In addition, several 
examinations revealed swelling and tenderness in the left 
knee.  Under Diagnostic Code 5003, where limitation of motion 
of the specific joint involved is noncompensable and 
limitation of motion is objectively confirmed by such 
findings as here-swelling, tenderness, and pain-a 10 
percent rating is for application.  Therefore, the Board 
finds that the veteran is entitled to a rating of 10 percent 
under Diagnostic Codes 5010-5003 for limitation of knee 
motion that is noncompensable under Diagnostic Codes 5260 and 
5261, but it is accompanied by objectively demonstrated pain, 
tenderness, and swelling.  



The Board will consider other diagnostic codes to assess 
whether the veteran is entitled to a rating in excess of 10 
percent under any of them.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's service-
connected left knee disability is not manifested by 
ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(defining ankylosis as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint).  To the contrary, the medical evidence 
shows that the veteran has functional range of motion in the 
left knee and no amount of limitation of knee motion 
demonstrated on any of the examinations was analogous to an 
individual with ankylosis of the knee.  

In regard to Diagnostic Code 5262, the medical evidence shows 
that the veteran's left knee disability is not manifested by 
nonunion or malunion of the tibia and fibula.  

In regard to Diagnostic Code 5257 (other impairment of knee), 
there are no clinical findings that show that the veteran's 
left knee disability is manifested by recurrent subluxation 
or lateral instability.  The veteran complains of instability 
of his left knee.  Dr. C.S.'s records include a February 2002 
MRI report in which the interpreter indicated that the 
veteran might be experiencing a "locking sensation" 
attributable to some physical findings noted on exam.  While 
Dr. C.S. diagnosed instability of the left knee secondary to 
osteoarthritis, possible medial meniscus tear, and loose 
body, the Board notes that the MRI report specifically noted 
that the veteran's cruciate and collateral ligaments were 
normal.  In addition, the June 2002 QTC examiner identified 
no subluxation or lateral instability of the left knee.  Drs. 
B.T. and C.S. noted that examinations conducted in January 
2002 and May 2002, respectively, revealed a stable knee.  The 
November 2002 VA treatment record noted a negative knee exam 
for ligamentous injury.  The February 2003 VA treatment 
record noted that testing revealed all intact ligaments.  
Thus, the veteran's subjective complaints of instability of 
the left knee have not been objectively demonstrated on 
examination.  Therefore, the Board finds that the medical 
evidence does not support a compensable rating under 
Diagnostic Code 5257. 

There, however, is medical evidence that tends to show that 
the veteran's left knee otherwise manifests symptomatology 
that more nearly approximates the criteria associated with 
Diagnostic Code 5258 (dislocation of the semilunar cartilage 
of the knee with episodes of locking, pain, and effusion into 
the joint), rather than with the criteria associated with the 
currently assigned Diagnostic Code 5259.  Although no 
examination revealed that the veteran had demonstrable 
subluxation or lateral instability of the knee, the veteran, 
as noted above, might be experiencing pain and a "locking 
sensation" attributable to a configuration of his left knee, 
according to the February 2002 MRI.  Dr. C.S.'s June 2002 
examination similarly revealed a "painful patellar-femoral 
catch."  Also, VA treatment records dated in November 2002 
and February 2003 noted that examinations revealed no knee 
effusion, but a July 2003 VA treatment as well as Dr. 
R.V.N.'s March 2003 examination and Dr. M.S.'s October 2004 
examination were positive for knee effusion.  The Board notes 
that a higher rating by analogy under Diagnostic Code 5258 is 
appropriate where not only the functions affected, but 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  The currently assigned 
Diagnostic Code 5259 contemplates "symptoms" due to the 
removal of the semilunar cartilage of the knee.  The Board, 
however, finds that clinical findings of a "locking 
sensation," painful catching, and effusion, coupled with 
"clicking" (according to Dr. B.T.'s January 2002 
examination) and crepitus (according to a February 2003 VA 
treatment record, Dr. R.V.N.'s March 2003 examination, and 
Dr. M.S.'s October 2004 examination,), as well as the 
veteran's need for regular injections for pain, the veteran's 
use of a cane and brace, and recommendations by physicians 
that the veteran undergo surgery (including a left knee 
replacement), along with physician ordered modification of 
certain physical activities, all tend to show that the 
veteran's disability more nearly approximates the 
symptomatology associated with a higher rating of 20 percent 
under Diagnostic Code 5258.  Therefore, the veteran's left 
knee disability should be reassigned from Diagnostic Code 
5259 to Diagnostic Code 5258.  The Board notes that a 20 
percent rating under Diagnostic Code 5258 is the maximum 
schedular rating available.  



The medical evidence shows that no physician or examination 
has identified any neurologic manifestations associated with 
and attributable to the service-connected left knee 
disability.  Therefore, consideration under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (paralysis of the sciatic 
nerve) is not warranted.  

The medical evidence further shows that no physician or 
examination has identified any compensable residuals 
associated with the residual scar from the medial 
meniscectomy.  There is no evidence that the scar is poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 (2002).  There is no evidence that 
there is underlying soft tissue damage associated with the 
scar or that it is unstable, or that it measures an area of 
144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, Note (2), 7802, 
7803, Notes (1)-(2) (2004).  There is no evidence that the 
scar is tender and painful on objective demonstration or 
causes functional limitation of the knee.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2002 & 2004).  Rather, Dr. 
C.S.'s May 2002 examination report, the June 2002 QTC 
examination report, August 2003 VA treatment records, Dr. 
R.V.N.'s March 2003 examination report, and Dr. M.S.'s 
October 2004 examination report, all described a "well-
healed" or "old" scar of the left knee that measured 10 
centimeters.  Therefore, the Board finds that there are no 
clinical findings that support a compensable evaluation under 
the old and amended schedules for rating skin disabilities.  
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2004); 
VAOPGCPREC 3-00.  Consequently, the veteran is not entitled 
to a separate rating for the residual scar of his left knee.  

Accordingly, the Board finds that the veteran's service-
connected left knee disability more nearly approximates the 
criteria associated with a 20 percent rating under Diagnostic 
Code 5258, for evidence of locking, painful catching, 
effusion, clicking, crepitus, recommended surgery, use of 
cane/brace, and physician ordered modification of physical 
activities.  In addition, the Board finds that the veteran is 
entitled to a separate rating of 10 percent under Diagnostic 
Codes 5010-5003 for limitation of knee motion that is 
noncompensable under Diagnostic Codes 5260 and 



5261, but there is objectively demonstrated pain, tenderness, 
and swelling.  The Board notes that the veteran is entitled 
to a separate 10 percent rating because the symptomatology 
upon which this rating is based does not overlap or duplicate 
the symptomatology upon which the 20 percent rating under 
Diagnostic Code 5258 is based.  See 38 C.F.R. § 4.14 (2004) 
(providing that the evaluation of the same disability or the 
same manifestation under various diagnoses is to be avoided); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (noting that 
the critical element in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected left knee disability 
interferes with his employability, the currently assigned 
ratings adequately contemplate such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).



ORDER

An increased rating of 20 percent, and no more, for service-
connected degenerative joint disease of the left knee, status 
post medial meniscectomy is granted, subject to the law and 
regulations controlling the award of monetary benefits.  

A separate rating of 10 percent, and no more, for limitation 
of left knee motion is granted, subject to the law and 
regulations controlling the award of monetary benefits.  



	
                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


